Citation Nr: 0020273	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  99-04 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of left ankle 
sprains.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1978 to 
November 1998. 

These matters come before the Board of Veteran's Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona. 

The veteran withdrew his claim of entitlement to service 
connection for Bell's Palsy at the June 1999 personal hearing 
at the RO before a Hearing Officer.  

In September 1999, the Hearing Officer awarded a 20 percent 
rating evaluation for the right acromioclavicular separation, 
effective December 1, 1998.  The record does not contain a 
notice of disagreement as to the rating or the effective date 
assigned, and thus, such matters are not in appellate status 
at this time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDING OF FACT

Residuals of left ankle sprains were demonstrated during the 
veteran's active duty service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
residuals of left ankle sprains were incurred during military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. § 
5107(a).  That is, the veteran is found to have presented a 
claim which is not inherently implausible.  See McManaway v. 
West, 13 Vet. App. 60 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Furthermore, after examining the record, 
the Board is satisfied that sufficient relevant facts have 
been properly developed in regard to the veteran's claim and 
that no further assistance to him is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303; 
see also Rose v. West, 11 Vet. App. 169 (1998).  Service 
connection may be established under 38 C.F.R. § 3.303(b) 
(1999) by evidence of (i) the existence of a chronic disease 
in service or during the applicable presumptive period and 
(ii) present manifestations of the same chronic disease.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  In addition, 
if a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

The veteran's service medical records reveal that the veteran 
injured his left ankle on two occasions in February 1982 
while playing volleyball.  The assessments were severe sprain 
and contusion of the lateral malleolus, rule out fracture.  
Crutches, foot soak, and ace bandage were prescribed.  A x-
ray taken in February 1982 showed prominent soft tissue 
swelling laterally.  There was ossification in the lower 
fibular region that was considered old.  The notation 
reflects that it may not be related to old trauma.  A March 
1982 entry reflects resolving sprain, discontinue crutches, 
and progressive activity.  A May 1985 x-ray report reflects 
twisted [left ankle] playing softball.  In November 1995, the 
veteran complained of frequent sprained ankles, mainly to the 
left over the past few years playing sports.  The x-rays 
revealed calcification of bilateral ankle over the ligaments.  
No fracture or other deformity was noted.  The assessment 
reflects status post ankle sprains with calcification of 
ligaments.  The plan included, inter alia, wearing bilateral 
ankle supports for activity, and ligament strengthening 
exercises.  A separation physical examination is not of 
record.  

The April 1999 VA joints examination for compensation and 
pension purposes reflects that the veteran sustained a number 
of minor ankle sprains in service and was treated in braces 
for a couple of years.  He has worn a brace in the past, but 
does not wear them all that much now.  He no longer does 
aggressive physical activity.  Objective findings related to 
the ankle reflect 5 degrees of dorsiflexion to 70 degrees of 
plantar flexion.  He has 30 degrees of inversion and 10 
degrees of eversion.  He had a negative anterior drawer and a 
negative "CF" ligament stress test.  The physician 
recommended physical therapy to strengthen the veteran's 
muscles and the secondary stabilizers of the ankle.  The 
examiner did not find any sublux or translate [of] the ankle 
joint on examination.  The veteran had full range of motion 
with limitation.  The x-rays reflect changes consistent with 
posttraumatic changes.  

The transcript of the personal hearing held in June 1999 at 
the RO before a Hearing Officer reflects that the veteran 
sustained multiple sprains from being on various softball and 
volleyball teams while in service.  The majority of the time, 
he would just walk it off.  There were times when he went to 
the hospital and had x-rays taken.  He was told that the 
tendons stretched.  He has had stiffness and swelling on 
three occasions since separating from service.  He just walks 
it off.  If he participates in sporting activities, he wears 
a wrap ankle brace with Velcro fasteners.  He has received no 
treatment for an ankle disability since separating from 
service in December 1998.  

The Board finds for purposes of this decision that the 
evidence is in equipoise.  That decision is based on the fact 
that the veteran sustained left ankle sprains in service, 
that the symptoms were treated in service, that the 
symptomatology related to the left ankle sprains continue 
post service, and that less than 5 months post service, the 
clinical findings on the VA compensation and pension 
examination show the veteran has full range of motion with 
limitation and a recommendation for physical therapy to 
strengthen his muscles and secondary stabilizers of his ankle 
- similar to the in-service recommendations.  Accordingly, it 
is in the Board's judgment that all reasonable doubt is 
resolved in favor of the veteran as regards to the incurrence 
of residuals of left ankle sprains.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.303(b).  Therefore, service connection 
for residuals of left ankle sprains is warranted.  


ORDER

Service connection for residuals of left ankle sprains is 
granted.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

